Exhibit 10.7

 

AGREEMENT

BETWEEN

ANAMAX ENERGY SERVICES, INC.

AND

BIOSOURCE AMERICA, INC.

 

 

This Agreement has been prepared for use with the Standard General Conditions of
the Contract Between Owner and Design/Builder.  Their provisions are
interrelated and a change in one may necessitate a change in the other.

 

 

Confidential and Proprietary Information

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

BETWEEN OWNER AND DESIGN/BUILDER

 

THIS AGREEMENT is by and between ANAMAX ENERGY SERVICES, INC. (Owner) of 2099
Shawano Avenue, Green Bay, Wisconsin 54303 and BIOSOURCE AMERICA, INC.
(Design/Builder) of The Riviana Building, 2777 Allen Parkway, Suite 800,
Houston, Texas 77019.  The Effective Date of this Agreement is December 28,
2005.

 

Owner and Design/Builder, in consideration of the mutual covenants hereinafter
set forth, agree as follows:

 

ARTICLE 1 – THE WORK

 

1.01        The Owner has determined to construct a biodiesel processing
facility in DeForest, Wisconsin and has elected to construct the tank farm, yard
piping, product handling, process building, site development and fuel handling
infrastructure utilizing their own resources and to retain the services of the
Design/Builder to design, install and commission the process equipment portion
only.  The Owner has requested that the Design/Builder provide design
requirements for the Owner-furnished components and the Owner will be
responsible for the final design, permitting and construction of the tank farm,
yard piping, product handling, process building, site development and fuel
handling infrastructure.

 

1.02        The Owner has required the Design/Builder to assume responsibility
for the entire “turn-key” delivery of the process equipment only.  As a result
of this requirement, the Design/Builder will be contractually responsible to
complete all Work required to design, fabricate, install, and commission all of
the actual process equipment required to complete the transformation of
feedstocks into methyl esters and glycerin.  Additionally the Design/Builder
will be responsible for the vacuum system, thermal fluids system, cooling water
towers, nitrogen storage and the plant air compressor systems.

 

1.03        More specifically, Design/Builder shall complete all Work as
specified or indicated in the Contract Scope of Work attached as Exhibit A to
this Agreement and dated December 28, 2005.  The Work is generally described as
follows:

 

A.           PROJECT MANAGEMENT – PROVIDE PROGRAMMATIC OVERSIGHT TO AID IN THE
EXECUTION OF THE PROJECT, PROVIDE A COMMUNICATION LINK WITH THE OWNER AND
PROVIDE DIRECTION AND GUIDANCE TO SUBCONTRACTORS DURING THE EXECUTION OF THE
PROJECT.

 

B.           PROFESSIONAL DESIGN SERVICES – PROVIDE PROFESSIONAL ENGINEERING
PROCESS DEVELOPMENT AND DESIGN PHASE SERVICES TO DEVELOP AND ASSEMBLE
FABRICATION DRAWINGS, EQUIPMENT SPECIFICATIONS AND PROJECT REQUIREMENTS AS WELL
AS PROVIDE CONSTRUCTION PHASE PROFESSIONAL SUPPORT SERVICES.

 

2

--------------------------------------------------------------------------------


 

C.           FABRICATION AND INSTALLATION – PROVIDE PROCUREMENT, PURCHASING,
FABRICATION AND CONSTRUCTION SERVICES FOR THE CREATION, ASSEMBLY AND
INSTALLATION OF VARIOUS PROCESS EQUIPMENT, PIPING, WIRING, INSTRUMENTATION AND
CONTROLS, AND OTHER VARIOUS MECHANICAL, STRUCTURAL, AND ELECTRICAL CONSTRUCTION
SERVICES.

 

D.           PLANT COMMISSIONING AND STARTUP – PROVIDE PROFESSIONAL SERVICES TO
DIRECT AND OVERSEE THE COMMISSIONING AND STARTUP OF THE VARIOUS PLANT PROCESS
UNITS AS WELL AS THEIR INTEGRATED PROCESS OPERATIONS AND OPERATE THE PLANT
DURING AN INITIAL STARTUP PERIOD UNTIL THE VARIOUS PROCESS WARRANTIES AND
OWNER’S OBJECTIVES ARE MET.

 

E.            TRAINING AND TECHNICAL SUPPORT – PROVIDE TRAINING TO THE OWNER’S
SELECTED OPERATORS DURING THE COMMISSIONING AND STARTUP PHASE.

 

ARTICLE 2 – THE PROJECT

 

2.01        The Project for which the Work under the Contract Documents may be
the whole or only a part is generally described as follows:

 

ANAMAX ENERGY SERVICES, INC. has contracted the services of BIOSOURCE AMERICA,
INC. under this Agreement to design, build, deliver, startup and commission the
process equipment and technology package which forms the primary part of a
biodiesel production facility to be located in the Village of DeForest,
Wisconsin (the “Project”).  This biodiesel production facility (the “Plant”),
and the process equipment and technology package for which Design/Builder will
be responsible, will utilize a variety of feedstocks for conversion to fuel
quality methyl esters and a co-product glycerin.

 

The Plant must be a continuous process capable of producing 20-million gallons
per year of 100% biodiesel (“B100”) and glycerin co-products.   The Plant will
be adjacent to an existing grease collection facility and be operated by Owner
or an affiliated company.

 

ARTICLE 3 – CONTRACT TIMES

 

3.01        Time of the Essence

 

All time limits for Milestones, if any, Substantial Completion, and completion
and readiness for final payment as stated in the Contract Documents are of the
essence.

 

3.02        Days to Achieve Substantial Completion and Final Payment

 

The Work is targeted for Substantial Completion as defined in Article 13.05 of
the Standard General Conditions within 300 calendar days of the Effective Date
of this Agreement and is to be completed and ready for final payment in
accordance with paragraph 13.08 of the Standard General Conditions within 45
calendar days after the date of Substantial Completion.

 

3

--------------------------------------------------------------------------------


 

3.03        Definition of Substantial Completion

 

Design/Builder and Owner have agreed to the following standards as a measure of
the Project’s Substantial Completion and acceptance. Articles 1.01.43 and 13.05
of the General Conditions shall be amended to include the following elements to
define Substantial Completion:

 

3.03.01          FEEDSTOCK SPECIFICATION REQUIREMENTS

 

The design standard and benchmark for process warranties including product
quality, throughput and yield shall be a variable lipid feedstock with 20% free
fatty acid (“FFA”), 70% triacylglycerol lipid feedstock with a MIU content not
to exceed 2.5%.

 

3.03.02          PRODUCT SPECIFICATIONS

 

To achieve Substantial Completion, the Project must demonstrate that the final
biodiesel product shall be in conformance with ASTM D 6751-03 Grade S15.

 

To achieve Substantial Completion, the Project must demonstrate that the final
Glycerin will meet 95% purity.

 

3.03.03          Process Throughput

 

To achieve Substantial Completion, the Project must demonstrate that the plant
must be a continuous process capable of producing 20-million gallons per year of
acceptable biodiesel.  The plant will be designed to operate as a continuous
process based on a 24-hour day, 350-day per year operation.  The process
warranty will be for 2,400 gallons per hour as measured in the transfer line to
the final biodiesel inventory tankage.

 

3.03.04          Product Yield

 

Yield shall be defined as pounds of feedstock as defined in Article 3.03.01
required to yield one U.S gallon of ASTM D 6751-03 quality biodiesel as measured
during steady state operating conditions.  To achieve Substantial Completion,
the Project must demonstrate that the plant can achieve the minimum yield of no
less than one gallon of acceptable biodiesel per 8.51 pounds of feedstock.

 

ARTICLE 4 – CONTRACT PRICE

 


4.01        SCOPE


 


THE CONTRACT PRICE IS THE COST OF THE WORK TO OWNER FOR THE DESIGN/BUILDER TO
DESIGN AND CONSTRUCT THE PROJECT.  THE CONTRACT PRICE IS LIMITED TO DESIGN
PROFESSIONAL SERVICES AND CONSTRUCTION TO BE FURNISHED BY DESIGN/BUILDER, AND
DOES NOT INCLUDE COSTS OF ITEMS NOT PROVIDED BY DESIGN/BUILDER INCLUDING BUT NOT
LIMITED TO COST OF LAND AND RIGHTS OF WAY, COMPENSATION FOR DAMAGES TO
PROPERTIES, INTEREST AND FINANCING CHARGES, AND CHARGES FOR SERVICES TO BE
PROVIDED TO

 

4

--------------------------------------------------------------------------------


 


OWNER BY OTHERS NOT COVERED BY THIS AGREEMENT, AS SET FORTH IN EXHIBIT A.  OWNER
SHALL PAY DESIGN/BUILDER FOR COMPLETION OF THE WORK IN ACCORDANCE WITH THE
CONTRACT DOCUMENTS AN AMOUNT EQUAL TO THE CONTRACT PRICE.

 

4.02        Contract Price

 

The Contract Price for the Work to be performed and provided by the
Design/Builder for the Project under this Agreement and Contract Documents is
Thirteen million two hundred fifty thousand dollars ($13,250,000).

 

ARTICLE 5 – CHANGES IN CONTRACT PRICE

 

5.01        The amount of any increases or decreases in the Contract Price which
results from a Change Order shall be set forth in the applicable Change Order
subject to the following:

 

1.     In the case of net additions in the Work, the amount of any increase in
the Contract Price shall be determined in accordance with paragraph 11.01 of the
Standard General Conditions.

 

2.     In the case of net deletions in the Work, the amount of any such decrease
shall be determined in accordance with paragraph 11.01 of the Standard General
Conditions, and any Contract Price shall be reduced by mutual agreement.

 

ARTICLE 6 – PAYMENT PROCEDURES

 

6.01        Submittal and Processing of Payments

 

A.           Design/Builder shall submit, and Owner will process, Applications
for Payment in accordance with Article 13 of the Standard General Conditions and
the Schedule of Values of the Standard General Conditions and shown in Exhibit B
dated December 28, 2005 to this Agreement.  Applications for Payment will
indicate the amount of the Contract Price then payable.

 

6.02        Progress Payments

 

A.           Owner shall make progress payments on account of the Contract Price
on the basis of Design/Builder’s Applications for Payment that are to be
submitted in accordance with the Schedule of Values – Exhibit B dated December
28, 2005 to this Agreement.

 

6.03        Final Payment

 

Upon final completion and acceptance of the Work in accordance with paragraph
13.08 of the

Standard General Conditions, Owner shall pay the remainder of the Contract
Price.

 

5

--------------------------------------------------------------------------------


 

6.04        Lien Waivers

 

In lieu of providing the required Performance and Payment bonds provided under
this Agreement and as defined in Article 2.01 of the Standard General Conditions
of the Contract Between Owner and Design/Builder, the Design Builder shall be
responsible for the following:

 

A.           Design/Builder shall secure and provide lien releases from each of
the respective vendors utilized in the completion of the Work and provide both
the individual lien releases as well as a Final Affidavit of Lien Release to the
Owner prior to making application for Final Payment in accordance with Articles
13.08.1, 2 and 3 of the Standard General Conditions.

 

B.           Beginning with the second Application for Payment, each Application
shall include an affidavit of Design/Builder stating that all previous progress
payments received on account of the Work have been applied on account to
discharge Design/Builder’s legitimate obligations associated with prior
Applications for Payment.

 

ARTICLE 7 – INTEREST

 

7.01        All moneys not paid when due as provided in Article 13 of the
Standard General Conditions shall bear interest at the rate of 1-1/2% percent
per month.

 

ARTICLE 8 - REPRESENTATIONS

 

8.01        Design/Builder’s Representations.

 

To induce Owner to enter into this Agreement, Design/Builder makes the following
representations:

 

A.           Design/Builder has examined and carefully studied the Contract
Documents listed in paragraphs 13.01.A - D of this Agreement.

 

B.           Design/Builder has visited the Site and become familiar with and is
satisfied as to the general, local, and Site conditions that may affect cost,
progress, and performance of the Work.

 

C.           Design/Builder is familiar with and is satisfied as to all federal,
state, and local Laws and Regulations that may affect cost, progress, and
performance of the Work.

 

D.           Design/Builder is aware of the general nature of work to be
performed by Owner and others at the Site that relates to the Work.

 

6

--------------------------------------------------------------------------------


 

E.            Design/Builder has correlated the information known to
Design/Builder, information and observations obtained from visits to the Site,
reports and drawings identified in the Contract Documents, and all additional
examinations, investigations, explorations, tests, studies and data with the
Contract Documents.

 

F.            Design/Builder has given Owner written notice of all conflicts,
errors, ambiguities, or discrepancies that Design/Builder has discovered in the
Contract Documents and the written resolution thereof by Owner is acceptable to
Design/Builder.

 

G.           The Contract Documents are generally sufficient to indicate and
convey understanding of all terms and conditions for performance and furnishing
of the Work.

 

8.02        Owner’s Representations.

 

Owner makes the following representations:

 

A.           Owner will secure a Site zoned for industrial use with minimum
dimensions of 300 feet by 400 feet with road access, water, sewage, electric,
and natural gas utilities.

 

B.           Owner will secure or prepare a Site with soil capable of supporting
a minimum of 850 pounds per square foot or Owner will pay additional costs for
foundations.

 

C.           The Site will be free of hazardous waste or Owner will pay the
costs of any required environmental remediation.

 

D.           Owner will provide Design/Builder with all criteria and full
information as to Owner’s requirements for the Project, including design
objectives and constraints, space, capacity and performance requirements,
flexibility and expandability, and any budgetary limitations.

 

E.            Owner will furnish copies of all design and construction standards
which Owner will require to be included in the Contract Documents.

 

F.            Owner will furnish to Design/Builder any other available
information pertinent to the Project including reports and data relative to
previous designs, or investigation at or adjacent to the Site.

 

G.           Following Design/Builder’s assessment of initially available
Project information and data, upon Design/Builder’s request, furnish or
otherwise make available such additional Project-related information and data as
is reasonably required to enable Design/Builder to complete its Services.  Such
additional information or data would generally include the following:

 

1.              Property descriptions;

 

2.              Zoning, deed, and other land use restrictions;

 

7

--------------------------------------------------------------------------------


 

3.              Property, boundary, easement, right-of-way, and other special
engineering surveys or data, including establishing relevant reference points
for design and construction which in Owner’s judgment are necessary to enable
Design/Builder to proceed with the Work;

 

4.              Data prepared by or services of others, including without
limitation explorations and tests of subsurface conditions at or contiguous to
the Site, drawings of physical conditions in or relating to existing surface or
subsurface structures at or contiguous to the Site, or hydrographic surveys,
with appropriate professional interpretation thereof;

 

5.              Environmental assessments, audits, investigations, and impact
statements, and other relevant environmental or cultural studies as to the
Project, the Site, and adjacent areas; and

 

6.              Data or consultations as required for the Project but not
otherwise identified in the Agreement or the Exhibits thereto.

 

H.           Owner will give prompt written notice to Design/Builder whenever
Owner observes or otherwise becomes aware of any development that affects the
scope or time of performance or furnishing of Design/Builder’s services, or any
defect or nonconformance in Design/Builder’s services.

 

I.             Owner will arrange for safe access to and make all provisions for
Design/Builder and Design/Builder’s subcontractors to enter upon public and
private property as may reasonably be required for Design/Builder to perform
services under the Agreement.

 

J.            Owner will examine all alternate solutions, studies, reports,
sketches, drawings, specifications, proposals, and other documents presented by
Design/Builder (including obtaining advice of an attorney, insurance counselor,
and other consultants as Owner deems appropriate with respect to such
examination) and render decisions pertaining thereto within a reasonable time
after receipt of documents.

 

K.           Owner will obtain reviews, approvals, and permits as well as being
responsible for payment for such permits from all governmental authorities
having jurisdiction over the Project or from such others as may be necessary for
completion of each Phase of the services in this Agreement.

 

L.            Owner will provide accounting, bond, financial advisory, legal and
insurance counseling services for the Project as needed by Owner, or as
Design/Builder reasonably requests.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 9 - PROCESS WARRANTIES

 

9.01        Design Standard and Benchmark

 

The feedstock for the biodiesel synthesis process will be variable lipid
feedstocks with a Free Fatty Acid content of up to 20% with an Moisture
Impurities Unsaponifiables (“MIU”) concentration not to exceed 2.5% by mass.  
The design standard and benchmark of feedstock on which the below process
warranties are based shall be a 20% FFA, 70% triacylglycerol lipid with the MIU
content to not exceed 2.5% by mass.

 

9.02        Product Yield Warranty

 

Biodiesel yield shall be defined as pounds of feedstock as defined in Article
9.01 required to produce one U.S. gallon of ASTM D 6751-03 Grade S15 quality
biodiesel as measured during steady state operating conditions.  The Plant will
yield no less than one gallon of acceptable biodiesel per 8.51 pounds of
feedstock (the “Product Yield Warranty”).

 

During Plant commissioning and before Substantial Completion, if the measured
yield fails to meet the Product Yield Warranty, the Design/Builder will invest
in and install additional capital equipment into the Plant and/or take other
steps as necessary to achieve the Product Yield Warranty at no charge to Owner.

 

9.03        Product Specification Warranties

 

The B100 Biodiesel shall conform to the standards in the following Table 1 (the
“Biodiesel Product Warranty”).   The glycerin co-product will meet 95% purity
(the “Glycerin Product Warranty”).

 

TABLE 1:  ASTM-D-6751-03 (Grade S15) Biodiesel Standards

 

 

 

 

 

Current

 

 

Property

 

Test Method

 

Limits

 

Units

Flash Point (closed cup)

 

ASTM D 93

 

130.0 min

 

oC

Water and Sediment

 

ASTM D 2709

 

0.050 max

 

% volume

Kinematic Viscosity, 40 oC

 

ASTM D 445

 

1.9 - 6.0

 

mm 2/s

Sulfated Ash

 

ASTM D 874

 

0.020 max

 

% mass

Sulfur

 

ASTM D 5453

 

0.0015 max

 

% mass

Copper Strip Corrosion

 

ASTM D 130

 

No. 3 max

 

 

Cetane Number

 

ASTM D 613

 

47 min

 

 

Cloud Point

 

ASTM D 2500

 

Report

 

oC

Carbon Residue

 

ASTM D 4530

 

0.050 max

 

% mass

Acid Number

 

ASTM D 664

 

0.80 max

 

mg KOH/g

Free Glycerin

 

ASTM D 6584

 

0.02 max

 

% mass

Total Glycerin

 

ASTM D 6584

 

0.24 max

 

% mass

Phosphorous Content

 

ASTM D 4951

 

0.001 max

 

% mass

Distillation Temperature, AET, 90%

 

ASTM D 1160

 

360 max

 

oC

 

9

--------------------------------------------------------------------------------


 

During Plant commissioning and before Substantial Completion, finished samples
of biodiesel will be sent to an independent laboratory for testing in accordance
with Table 1.  If three consecutive samples, taken over a period of not less
than two consecutive weeks, fails to meet the Biodiesel Product Warranty, the
Design/Builder will invest in and install additional capital equipment into the
Plant and/or take other steps as necessary to achieve the Biodiesel Product
Warranty at no charge to Owner.

 

During Plant commissioning and before Substantial Completion, finished samples
of glycerin will be sent to an independent laboratory for testing for a minimum
purity of 95%.  If three consecutive samples, taken over a period of not less
than two consecutive weeks, fails to meet the Glycerin Product Warranty, the
Design/Builder will invest in and install additional capital equipment into the
Plant and/or take other steps as necessary to achieve the Glycerin Product
Warranty at no charge to Owner.

 

9.04        Process Throughput Warranty

 

The Plant must be a continuous process capable of producing 20 million gallons
per year of acceptable biodiesel.  The Plant will be designed to operate as a
continuous process based on a 24-hour day, 350-day per year operation.  The
process throughput requirement will be 2,400 gallons per hour as measured in the
transfer line to the final B100 inventory tankage (the “Process Throughput
Warranty”).

 

During Plant commissioning and before Substantial Completion, if the flow rate
is less than 2,400 gallons of acceptable biodiesel per hour, Design/Builder will
invest in and install additional capital equipment and/or take other steps as
necessary to achieve the Process Throughput Warranty at no charge to Owner.

 

ARTICLE 10 – WARRANTY PERIODS

 

All warranties provided for in Articles 9.02, 9.03 and 9.04 and associated
damages as defined in Articles 11.01, 11.02 and 11.03 shall be required to be
satisfied prior to the issuance of a certificate of Substantial Completion and
shall extend for a period of 90 days after the date of Substantial Completion.

 

ARTICLE 11 – DAMAGES FOR FAILURE TO MEET PROCESS WARRANTIES

 

11.01 Damages for Failure to Meet Product Yield Warranty

 

If, after the date of Substantial Completion, the product yield of the Plant
fails to meet the Product Yield Warranty, Design/Builder shall reimburse the
Owner for the cost of the amount of the additional feedstock (i.e., above 8.51
pounds per gallon) which was required to produce one gallon of biodiesel until
such time as the Product Yield Warranty is satisfied.

 

10

--------------------------------------------------------------------------------


 

11.02      Damages for Failure to Meet Product Warranties

 

If, after the date of Substantial Completion,, the biodiesel produced fails to
meet the Biodiesel Product Warranty, the Design/Builder shall pay Owner, until
such time as the Biodiesel Product Warranty is satisfied, damages in the amount
of the lost revenue, defined as the difference between the amount of money that
Owner could have reasonably sold biodiesel that met the Biodiesel Product
Warranty compared to the amount of money Owner was able to sell the biodiesel
that failed to meet the Biodiesel Product Warranty.

 

If, after date of Substantial Completion, the glycerin produced fails to meet
the Glycerin Product Warranty, the Design/Builder shall pay Owner, until such
time as the Glycerin Product Warranty is satisfied, damages in the amount of the
lost revenue, defined as the difference between the amount that Owner could have
reasonably sold glycerin that met the Glycerin Product Warranty compared to the
amount Owner was able to sell the glycerin that failed to meet the Glycerin
Product Warranty.

 

11.03      Damages for Failure to Meet Process Throughput Warranty

 

If, after the date of Substantial Completion, the Plant throughput fails to meet
the Process Throughput Warranty, but where the Plant remains operating (i.e.,
throughput is greater than zero gallons per hour), the Design/Builder will pay
Owner, until such time as the Throughput Warranty is satisfied, 20% of the
average price that Owner can reasonably sell biodiesel at, multiplied by the
difference between the Process Throughput Warranty amount (2,400 gallons per
hour) and the actual process throughput, and the number of hours of operation
below the Process Throughput Warranty.

 

If, after the date of Substantial Completion, the Plant fails to be operational
(i.e., throughput is zero gallons per hour), the Design/Builder will pay Owner,
until such time as the Throughput Warranty is satisfied, 20% of the average
price that Owner can reasonably sell biodiesel at, multiplied by 2,400 gallons
per hour, and by 24 hours per day.    Damages for failure to meet the Biodiesel
Product Warranty, Glycerin Product Warranty, and Product Yield Warranty will not
be assessed if, after the date of Substantial Completion, the Plant fails to be
operational (i.e., throughput is zero gallons per hour).  Damages for failure to
meet the Biodiesel Product Warranty (11.02), Glycerin Product Warranty (11.02),
and Product Yield Warranty (11.01) will be assessed if, after the date of
Substantial Completion, throughput is greater than zero gallons per hour.

 

11.04      Cap on Damages

 

Total cumulative damages for failing to meet the warranties discussed above
shall not exceed $2,500,000.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 12 – TECHNICAL SUPPORT

 

12.01      Technical Support

 

Design/Builder will provide technical support services at the option of the
Owner.  If Owner desires to have technical support via 24 hour telephone access
and periodic updates to control system architecture, programmable ladder logic,
process condition set points, operating values and service updates for the
Biodiesel Plant, Owner shall make an annual payment of $25,000 per year payable
within 30 days at the beginning of each year unless the parties agree on some
other mutually acceptable technical support arrangement.

 

12.02      On-Site Support

 

Design/Builder can provide on-site technical support, plant visits, and/or
process audits at Owner’s requests.  These services will be billed by
Design/Builder to Owner for a rate of $1000 per day including travel time plus
expenses for travel, lodging and per diem unless the parties agree on some other
mutually acceptable technical support arrangement.

 

ARTICLE 13 – CONTRACT DOCUMENTS

 

13.01      The Contract Documents consist of the following:

 

A.           This Agreement;

B.           Standard General Conditions of the Contract Between Owner and
Design/Builder;

C.           Exhibits A through B to this Agreement;

D.           The following, which may be delivered, prepared, or issued after
the Effective Date of this Agreement and are not attached hereto:

 

1.              Notice to Proceed;

2.              All Work Change Directives and Change Orders amending, modifying
or supplementing the Contract Documents pursuant to paragraph 3.04.A of the
Standard General Conditions;

3.              Specifications as defined in Paragraph 1.01.A.40 of the Standard
General Conditions; and

4.              Drawings as defined in Paragraph 1.01.A.18 of the Standard
General Conditions.

 

13.02      The documents listed in paragraph 13.01 above are attached to this
Agreement (except as expressly noted otherwise above).  There are no Contract
Documents other than those listed above in Article 13.01.  The Contract
Documents may only be amended, modified, or supplemented as provided in
paragraph 3.03.A of the Standard General Conditions.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 14 – MISCELLANEOUS

 

14.01      The Standard General Conditions of the Contract Between Owner and
Design/Builder are referred to herein as the General Conditions.  Terms not
otherwise defined in this Agreement will have the meanings indicated in the
Standard General Conditions.

 

14.02      No assignment by a party hereto of any rights under or interests in
the Contract Documents will be binding on another party hereto without the
written consent of the party sought to be bound; and, specifically but without
limitation, moneys that may become due and moneys that are due may not be
assigned without such consent (except to the extent that the effect of this
restriction may be limited by law), and unless specifically stated to the
contrary in any written consent to an assignment no assignment will release or
discharge the assignor from any duty or responsibility under the Contract
Documents.  The Owner may assign this Agreement and the Contract Documents to
its affiliate without Design/Builder’s consent.

 

14.03      Owner and Design/Builder each binds itself, its partners, successors,
assigns and legal representatives to the other party hereto, its partners,
successors, assigns, and legal representatives in respect to all covenants,
agreements, and obligations contained in the Contract Documents.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

14.04      Any provision or part of the Contract Documents held to be void or
unenforceable under any Law or Regulation shall be deemed stricken, and all
remaining provisions shall continue to be valid and binding upon Owner and
Design/Builder, who agree that the Contract Documents shall be reformed to
replace such stricken provision or part thereof with a valid and enforceable
provision that comes as close as possible to expressing the intention of the
stricken provision.

 

 

IN WITNESS WHEREOF, Owner and Design/Builder have signed this Agreement in
duplicate.  One counterpart each has been delivered to Owner and
Design/Builder.  All portions of the Contract Documents have been signed,
initialed, or identified by Owner and Design/Builder.

 

This Agreement will be effective on December 28, 2005 (which is the Effective
Date of the Agreement).

 

OWNER:

DESIGN/BUILDER:

 

 

ANAMAX ENERGY SERVICES, INC.

BIOSOURCE AMERICA, INC.

 

 

BY:

/s/ J.M.

 

BY:

J.D. McGraw

 

 

ITS:

Director of Corporate Development

 

ITS:

President

 

 

 

 

Address for giving notices:

Address for giving notices:

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------